Title: From Benjamin Franklin to Mary Hewson, 17 August 1782
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


My dear good Child,
Passy, Augt. 17. 1782
I received your kind Letter by Dr Shuttleworth. It always gives me great Pleasure to hear of the Welfare of you and yours. As to my self, I continue as hearty as at my Age could be expected, and as chearful as ever you knew me, hoping ere long to see Peace and my Friends, whose continued Regard for me after so long and so thorough an Acquaintance with me, I esteem among my Honours and Felicities. It is now a Quarter of a Century since our Friendship commenc’d, and tho’ we lived much of the time together, it has never been interupted by the smallest Misunderstanding or Coolness.— In this Observation I include your good Mother, from whom I had lately the Pleasure of receiving a few Lines. I embrace you both with the most tender Affection, being ever sincerely yours
B Franklin
